Citation Nr: 1011944	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's right (major) shoulder arthritis 
and impingement for the period prior to May 2, 2007.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's right (major) shoulder arthritis 
and impingement for the period on and after May 2, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1989 to April 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the Veteran's right (major) shoulder arthritis and 
impingement.  In July 2007, the RO increased the evaluation 
of the Veteran's right shoulder disability from 20 to 30 
percent disabling and effectuated the award as of May 2, 
2007.  In August 2009, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  

In January 2010, the Board was forwarded a statement from the 
Veteran in which he requested that his case be expedited on 
the basis of financial hardship (debt comprising of school 
loans and child support), which the Board interprets as an 
informal motion to advance his case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2009).  The Veteran's appeal, however, is now 
before the Board in the normal course of reviewing appeals.  
Appeals must be considered in docket number order, but may be 
advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) 
and 38 C.F.R. § 20.900(c).  Sufficient cause includes 
advanced age (defined as 75 years or more), serious illness, 
severe financial hardship, or administrative error resulting 
in a significant delay.  An appeal may also be advanced if 
the case involves interpretation of a question of law of 
widespread application affecting other claims, although this 
is extremely rare.  Any motion for advancement should be 
supported by pertinent documentation.  Here, there is no 
evidence that demonstrates severe financial hardship such as 
a pending bankruptcy, home foreclosure, or homelessness.  
General financial difficulties alone are insufficient.  In 
addition, none of the other aforementioned sufficient causes 
for advancement are implicated by the record.  In the absence 
of sufficient cause, the motion is denied.  In accordance 
with this ruling, the appeal remains in its current docket 
number order.  

At the Board hearing, the Veteran affirmed that he wanted a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities considered.  The United States Court of Appeals 
for Veterans Claims (Court) has recently clarified that where 
entitlement to a total rating for compensation purposes based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disabilities, it is part of the 
claim for benefits for the underlying disabilities.  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  The question of TDIU 
entitlement may be considered a component of an appealed 
increased-rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased-rating claim.  VAOPGCPREC 6-96.  If the veteran 
asserts entitlement to a TDIU rating based in whole or in 
part on other service-connected disabilities that were not 
the subject of the appealed RO decision, the Board would 
generally lack jurisdiction over the TDIU claim.  Id.  In 
cases where the Board would not have jurisdiction over a TDIU 
claim, such as where the claim involves service-connected 
disabilities that were not the subject of the appealed claim, 
referral to the RO, rather than remand, would be the 
appropriate action.  Id. 

Here, only the service-connected right shoulder disability is 
the subject of the appealed RO decision.  The Board observes 
that service connection is also in effect for cervical and 
lumbar spine disabilities.  At the hearing, the Veteran 
initially expressed that his right shoulder disability 
rendered him unemployable.  At the conclusion of the hearing, 
the Veteran contended that it was his belief that all of his 
service-connected disabilities rendered him unemployable.  
(See Transcript pg. 16).  During the course of the current 
appeal, the issue of the Veteran's entitlement to a TDIU was 
the subject of a rating decision rendered in March 2008.  The 
Veteran did not appeal that determination.  In light of Rice, 
VAOPGCPREC 6-96, and the March 2008 RO adjudication of the 
TDIU issue, the Board finds that the appropriate action on the 
Veteran's current request for TDIU consideration is to refer, 
rather than remand, the matter to the RO.  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his post-operative right shoulder 
disability is manifested by severe physical and vocational 
impairment.  At the August 2009 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO, the 
Veteran testified that he experienced severe right upper 
extremity functional impairment due to his service-connected 
right shoulder disability which rendered him unemployable.  
The Veteran stated further that his VA vocational 
rehabilitation counselor had determined that vocational 
rehabilitation was not feasible until such time as his right 
shoulder disability improved.  Documentation of the cited VA 
vocational rehabilitation determination is not of record.  
The VA should obtain all relevant VA records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The record suggests that the Veteran's post-operative right 
shoulder disability may have increased in severity since the 
last VA examination for compensation purposes of record.  In 
addition to orthopedic manifestations, the Veteran also 
contends that he experiences neurological impairment 
associated with his disability.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA vocational 
rehabilitation folder with the claims 
files.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after June 2009, not 
already of record, be forwarded for 
incorporation into the record.  

3.  After the above development, schedule 
the Veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of all orthopedic and neurologic 
manifestations of his service-connected 
post-operative right shoulder arthritis 
and impingement.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected 
post-operative right shoulder 
disabilities with a full description of 
the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
right upper extremity should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's post-operative right 
shoulder disabilities upon his vocational 
pursuits. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the issues of an 
evaluation in excess of 20 percent for 
the Veteran's right (major) shoulder 
arthritis and impingement for the period 
prior to May 2, 2007, and an evaluation 
in excess of 30 percent for his right 
(major) shoulder arthritis and 
impingement for the period on and after 
May 2, 2007.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

